EXHIBIT A Persons through whom Amalgamations may be deemed to control the Companies Set forth below are the (i) name, (ii) principal business address and (iii) place of organization of each person through the ownership of whom Amalgamations may be deemed, for purposes of this Schedule 13D, to control the Companies. (i) Simpson & Company Limited (ii) 861/862 Anna Salai, Chennai 600 002 (iii) Republic of India Directors and Executive Officers of Simpson & Company Limited Set forth below are the (i) name, (ii) title, (iii) country of citizenship, (iv) principal occupation, (v) principal business address, (vi) ownership of Common Stock and (vii) transactions in Common Stock during the past 60 days (if any) of each of the directors and executive officers of Simpson & Company Limited. Name Title Country of citizenship Principal occupation Principal Business Address Ownership of Common Stock Transactions in Common Stock during the past 60 days A. Krishnamoorthy Chairman & Managing Director India Chief Executive 861/862 Anna Salai, Chennai 600 002 None. None. N. Venkataramani Director India Operations 861/862 Anna Salai, Chennai 600 002 None. None. P. S. Rajamani Wholetime Director India Manufacturing 861/862 Anna Salai, Chennai 600 002 None. None. R. Mahadevan Director India Manufacturing 861/862 Anna Salai, Chennai 600 002 None. None. S. Srinivasaraghavan Chief Financial Officer & Company Secretary India Finance 861/862 Anna Salai, Chennai 600 002 None. None.
